DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 6/2/2022 has been considered and entered into the record.  Claims 6, 8, 9, and 23–34 have been cancelled, thereby leaving claims 1–5, 7, and 10–22 pending.  The cancellation of claim 9 renders the claim’s previous indefinite rejection moot.

Terminal Disclaimer
The terminal disclaimers filed on 6/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 9,181,486; 10,487,263; and 11,261,380 have been reviewed and are accepted.  The terminal disclaimer has been recorded.  Accordingly, the previous obvious double patenting rejections based upon the disclaimed patents are withdrawn.

Allowable Subject Matter
Claims 1–5, 7, and 10–22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, teach, or suggest an aerogel composition comprising an aerogel composition comprising an opacifying compound, hydrated filler, and hydrophobic materials covalently attached to a surface of the aerogel material, wherein the opacifying compound is embedded within the aerogel material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786